—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered August 15, 1997, convicting him of robbery in the first degree, robbery in the second degree, and unlawful imprisonment, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s arguments on appeal, the hearing record was sufficient to support a determination that the photograph used to identify the defendant was not the “fruit” of a prior illegal detention (see, People v Gethers, 86 NY2d 159). Accordingly, suppression was properly denied. Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.